Citation Nr: 1043663	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-20 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a bilateral wrist injury.

2. Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a bilateral foot injury.

3. Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD), depression and nervous/anxiety disorder.

4. Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a lumbar spine disorder.

5. Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for epilepsy, partial complex. 

6. Entitlement to service connection for a bilateral hand injury.

7. Entitlement to service connection for a right shoulder injury.

8. Entitlement to service connection for a bilateral lower leg 
injury.

9. Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, depression, and nervous/anxiety 
disorder.

10.  Entitlement to service connection for a seizure disorder, to 
include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

 The Veteran served on active duty from February 1971 to May 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  In September 2009, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

In July 2009, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the hearing is 
associated with the claims file.

The Board notes that service connection was denied for epilepsy, 
partial complex in an August 1987 rating decision.  In addition 
to that claim, the Veteran has claimed that he suffers seizures 
as a result of his claimed psychiatric disorders.  As seizure 
disorders due to a psychiatric disorder may be entirely different 
from seizures caused by epilepsy, the Board finds that the 
Veteran's newly claimed seizure disorder is a separate and 
distinct disability from the previously adjudicated epilepsy, 
partial complex.  Accordingly, the Board finds that the issues 
were properly adjudicated by the RO as characterized on the title 
page.  See Boggs v. Peake, 520 F3d. 1330 (2008). 

With respect to the Veteran's psychiatric disorder claims, the 
Board observes that when the record associates different 
diagnoses with the same symptoms, the nature of the Veteran's 
disorder is a question of fact for the Board, and the Board must 
address whether the Veteran's symptoms, regardless of diagnosis, 
are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).  Accordingly, the Board has combined 
the Veteran's claims to reopen his claim for PTSD, depression, 
and a nervous/anxiety disorder into one claim for an acquired 
psychiatric disorder.

In the June 2006 statement of the case, the RO reopened the 
Veteran's claims of entitlement to service connection for a 
bilateral wrist disorder, low back disorder, PTSD and 
nervous/anxiety disorder and addressed the claims on the merits.  
However, before the Board may reopen a previously denied claim, 
it must conduct an independent review of the evidence to 
determine whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claims of entitlement to service connection for an 
acquired psychiatric disorder and a seizure disorder, 
secondary to an acquired psychiatric disorder, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision issued in December 2004, the RO 
denied claims of entitlement to service connection for a 
bilateral wrist disorder, a bilateral foot disorder, and an 
acquired psychiatric disorder and claims to reopen claims of 
entitlement to service connection for a lumbar spine disorder and 
epilepsy, partial complex.

2. With respect to the Veteran's acquired psychiatric disorder 
claim, to include PTSD, depression, and nervous/anxiety 
disorders, evidence added to the record since the prior final 
denial in December 2004 is neither cumulative nor redundant of 
the evidence of record at that time and raises a reasonable 
possibility of substantiating the claim.

3. With respect to the Veteran's bilateral wrist disorder 
bilateral foot disorder, lumbar spine disorder, and epilepsy 
claims, evidence added to the record since the prior final denial 
in December 2004 is both cumulative and redundant of the evidence 
of record at that time and does not raise a reasonable 
possibility of substantiating the claims.

4. The medical evidence of record does not demonstrate a current 
diagnosis of a disorder of the bilateral hands.

5. The medical evidence of record does not demonstrate a current 
diagnosis of a disorder of the right shoulder.

6. The medical evidence of record does not demonstrate a current 
diagnosis of a disorder of the bilateral lower legs.
CONCLUSIONS OF LAW

1. The December 2004 decision is final; new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD, 
depression and nervous/anxiety disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2. The December 2004 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to service 
connection for a bilateral wrist disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. The December 2004 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to service 
connection for a bilateral foot disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4. The December 2004 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to service 
connection for a lumbar spine disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5. The December 2004 decision is final; new and material evidence 
has not been received to reopen a claim of entitlement to service 
connection for epilepsy, partial complex.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6. A bilateral hand disorder was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).

7. A right shoulder disorder was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).

8. A bilateral lower leg disorder was not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
September 2009  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand 
was to achieve further development of the claim, namely to obtain 
records from the Social Security Administration (SSA) relevant to 
the Veteran's application for SSA benefits.  A review of the 
post-remand record shows that these records were added to the 
claims file in September 2009.  Therefore, the Board determines 
that the RO/AMC substantially complied with the Board's orders in 
the September 2009 remand, and that the Board may now proceed 
with adjudication of the claims.

II. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the claim for service 
connection for an acquired psychiatric disorder is a full grant 
of the benefits sought on appeal, no further action is required 
to comply with the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and the implementing regulations as to that claim.  

With regard to the remaining claims, the VCAA imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claims and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the Veteran must be notified that service connection 
was previously denied and of the reason for that denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in July 2006, prior to the initial unfavorable AOJ 
decision issued in January 2007.  Additional letters were sent in 
April 2008 and September 2009.

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, what is considered new and material evidence, 
how VA would assist him in developing his claims, and his and 
VA's obligations in providing such evidence for consideration.  
This letter also advised him that claims for service connection 
for bilateral wrist and foot disorders, lumbar spine disorder, 
and epilepsy, partial complex, had been previously denied.  
Further, the letter indicated that the bilateral wrist and 
bilateral foot disorder claims were previously denied because 
there was no evidence that the disorder began during active duty, 
that the lumbar spine disorder and epilepsy, partial complex 
claims were previously denied because there was no evidence 
showing a chronic disorder was incurred in or aggravated by 
service.  Finally, the July 2006 letter provided information as 
to the substantiation of disability ratings and effective dates.  
Therefore, the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication of 
his claims. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claims, has been satisfied.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims.  The Veteran's service treatment 
records, VA medical records, private medical records, and SSA 
records were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  The Veteran has not identified 
additional, relevant records that must be obtained prior to 
further adjudication of the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to decide 
the claims.  No VA examinations have been performed in this case.  
With respect to the claims to reopen denied herein, a VA 
examination need not be scheduled until the requirements of new 
and material evidence have been met.  38 C.F.R. § 3.159 (c)(4).  
As for the Veteran's service connection claims for bilateral 
hand, right shoulder, and bilateral lower leg disorders, the 
post-service medical records associated with the claims file do 
not contain any current diagnosis referable to the bilateral 
hands, right shoulder, or bilateral lower legs.  The Veteran's 
complaints of pain or other symptoms in the hands, right 
shoulder, and lower legs in his written statements and/or 
testimony do not constitute a diagnosis.  Without evidence of a 
current diagnosis, there is no disability for which a nexus 
opinion need be provided.  Thus, the Board finds that a VA 
examination is not necessary for the service connection claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.
III. Analysis

The Veteran contends that he was involved in a motor vehicle 
accident (MVA) during the last part of basic training that 
resulted in various musculoskeletal injuries.  He also contends 
that he suffers PTSD due to a personal assault and rape during 
service and that he has another psychiatric disorder 
characterized by depression and/or anxiety as a result of his 
military service.  Further, he argues that he suffers seizures 
that are directly related to his military service, to the claimed 
in-service MVA, and/or to his claimed psychiatric disorders.  
Therefore, he contends that service connection is warranted for 
the disorders on appeal. 

New and material evidence

In a December 2004 rating decision, the RO denied original claims 
for service connection for a bilateral wrist and foot disorder, 
PTSD, and a nervous/anxiety disorder and found that no new and 
material evidence had been received to reopen claims of 
entitlement to service connection for a lumbar spine disorder and 
epilepsy, partial complex.  In May 2005, the Veteran submitted a 
statement saying that he wished to appeal the December 2004 
rating decision; however, he did not specify with which issues he 
was disagreeing.  Therefore, the RO did not accept this 
submission as a notice of disagreement (NOD), which was 
communicated to the Veteran in a July 2005 letter.  The Veteran 
did not respond to this letter, and the next communication from 
him was a claim to reopen these claims, received in January 2006.  
Thus, the December 2004 decision is final.  38 U.S.C.A. § 7105 
(2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2010)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim to reopen in January 2006; thus, the 
definition of new and material evidence applicable to the claim 
is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
38 C.F.R. § 3.156(a)

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final December 2004 rating decision, the Veteran has 
submitted additional VA treatment records and lay statements and 
his SSA disability records have been obtained.  Whether there is 
new and material evidence within these documents varies for each 
claim.

At the time of the December 2004 decision, the Veteran's service 
treatment and personnel records were of record, as well as post-
service treatment evidence.  This evidence reflected the 
following.  With regard to the claims for bilateral wrist and 
bilateral foot disorders and nervous/anxiety disorders, there was 
no evidence of an in-service event or injury.  The claim for 
service connection for PTSD was denied due to lack of a current 
diagnosis and a verified in-service stressor.   

The lumbar spine disorder and epilepsy claims were denied on the 
basis that no new and material evidence had been submitted.  
These claims were originally denied in an August 1997 decision on 
the basis that there was no event or injury in service and no 
competent nexus to service of record. 

A review of newly submitted evidence reveals that the Veteran has 
received psychiatric treatment for a mood disorder, anxiety, and 
depression.  Additionally, the Veteran has provided lay 
statements of his own, including his testimony at the July 2009 
hearing, as well as those of friends and family that address his 
symptoms and behavior before, during, and after service.  Lay 
evidence may not be rejected as not being material solely because 
the statements are merely observations of symptoms.  Shade v. 
Shinseki, No. 08-3548 (U. S. Vet. App. Nov. 2, 2010) (citing 
Davidson v.Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  This 
evidence is not competent evidence of a particular diagnosis 
associated with these reported symptoms; however, it is competent 
evidence that such symptoms/behavior existed, which address the 
missing element of an in-service presence of a psychiatric 
disorder and also suggest a relationship to service.  
Additionally, newly received VA treatment records provide 
evidence of a psychiatric diagnosis.  Accordingly, the claim to 
reopen a claim for service connection for an acquired psychiatric 
disorder, to include PTSD, depression and a nervous/anxiety 
disorder, is granted. 

However, with respect to the Veteran's various orthopedic claims 
and his epilepsy claim, the Board observes that the evidence 
submitted since December 2004 is neither new nor material.  The 
evidence added to the record continues to show that the Veteran 
has current diagnoses of carpal tunnel syndrome and a lumbar 
spine disorder.  A seizure disorder is noted by history.  The 
treatment evidence does not identify a bilateral foot disorder, 
although the Veteran has been prescribed boots for ankle 
instability.  More importantly, the additional evidence provides 
no new information regarding an in-service disease, event, or 
injury related to the bilateral wrists, feet, lumbar spine, or 
epilepsy.  The Veteran continues to assert, as he did as of 
December 2004, that he was involved in a motor vehicle accident 
(MVA) in service thereby causing his claimed wrist, foot, and 
back disorders and that he has had seizures since service.  
Nevertheless, he has provided no further evidence with respect to 
these assertions that would constitute new evidence.  Therefore, 
for these claims, the evidence added to the record is both 
cumulative and redundant of the evidence of record in December 
2004 and does not raise a reasonable possibility of 
substantiating the claims for service connection for bilateral 
wrist and foot disorders, a lumbar spine disorder, and epilepsy.  
Accordingly, these claims to reopen previously denied claims 
seeking service connection are denied.

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the secretary shall give the benefit of the doubt to the 
claimant.  38  U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has raised claims of entitlement to service 
connection for a bilateral hand disorder, bilateral lower leg 
injury, and right shoulder disorder.  As discussed, he contends 
that he was involved in a jeep accident in service.  Service 
treatment records reflect no complaint, treatment, or diagnosis 
with regard to the hands, shoulder, or lower legs.  

The Board also observes that the post-service treatment evidence 
does not demonstrate current diagnoses related to the bilateral 
hands, right shoulder, and bilateral lower legs.  With regard to 
the Veteran's hands, a July 2000 X-ray shows osteopenia in both 
hands and spurring at some finger joints, but no fracture, new or 
old, or other bony disorder.  The Veteran testified to fractures 
in the hands and arms, but the post-service treatment evidence 
does not support that contention.  VA treatment records reflect 
that the Veteran was treated for a left thumb fracture in 2004, 
but that fracture was contemporaneous with the treatment.  X-rays 
at that time continued to show no additional skeletal disorder of 
the hands.  There is no reference after July 2000 to osteopenia 
in the Veteran's hands, and VA treatment records do not list any 
disorder of the Veteran's hands as a current problem.

As for the right shoulder, neither private nor VA treatment 
records show treatment for the right shoulder, and the Board 
observes that none of the imaging studies of record are for the 
right shoulder.  Finally, with respect to the lower legs, VA 
treatment records from June 2008 indicate that the Veteran 
complained of weakness and being unable to stand, causing him to 
use a cane.  Nevertheless, multiple disorders were assessed, but 
none were related to the Veteran's lower legs.  An EMG of the 
upper extremities only was performed in April 2004.  A suggestion 
of right lower extremity L-5 denervation and axonopathic 
peripheral neuropathy is noted in the June 2008 statement of the 
case, but no diagnoses of such disorders are documented. VA 
treatment records from 2004 specifically deny the presence of 
lumbar radiculopathy and polyneuropathy.

Thus, the Board concludes that the Veteran does not have a 
current disorder of the bilateral hands, right shoulder, or 
bilateral lower legs.  Where there is no disability, there can be 
no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for a bilateral hand disorder, 
right shoulder disorder, and bilateral lower leg disorder is not 
warranted.

As discussed, under certain circumstances, competent medical 
evidence is not always required when the determinative issue in a 
claim for benefits involves either medical etiology or a medical 
diagnosis.  Davidson at 1316.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.; Jandreau at 
1377; Buchanan at 1334-37.  Here, the Veteran has alleged 
symptoms such as pain in association with his claims; however, 
pain alone is not a disability and without a diagnosed or 
identifiable underlying malady or condition, cannot be service-
connected.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Further, any number of disorders could be the cause of 
pain, and the Veteran is not competent to diagnose a disorder of 
the bilateral hands, right shoulder, or bilateral lower legs.  In 
fact, the Board observes that the Veteran has not alleged any 
specific diagnosed disorders of the hands, right shoulder, or 
lower legs.  Moreover, with regard to the hands, the Veteran has 
described having fractures, but save the July 2004 left thumb 
fracture, no fractures of the hands is demonstrated by the 
competent medical evidence, including imaging studies.  For these 
reasons, none of the factors described above with respect to the 
competency of lay statements apply in this case. 

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as there is no competent evidence in 
favor of the Veteran's claims, but substantial competent evidence 
against the claims, the preponderance of the evidence is against 
the Veteran's claims for service connection for a bilateral hand, 
right shoulder, and bilateral lower leg injury.  Therefore, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal, and his service connection claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

New and material evidence having been received, the claim to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, depression, and a 
nervous/anxiety disorder, is granted.

New and material evidence not having been received, the claim to 
reopen a claim of entitlement to service connection for a 
bilateral wrist disorder is denied.

New and material evidence not having been received, the claim to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder is denied.

New and material evidence not having been received, the claim to 
reopen a claim of entitlement to service connection for a lumbar 
spine disorder is denied.

New and material evidence not having been received, the claim to 
reopen a claim of entitlement to service connection for epilepsy, 
partial complex is denied.

Service connection for a bilateral hand disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a bilateral lower leg disorder is denied. 


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary with regard to the Veteran's acquired 
psychiatric disorder claims.  Specifically, the Board determines 
that the Veteran should be afforded a VA examination.

VA has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  38 
C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the record reflects current treatment for 
a psychiatric disorder and the various lay statements of record 
are sufficient to suggest a relationship between the Veteran's 
current disorder and his military service.  Therefore, the Board 
determines that the requirements for scheduling a VA examination 
have been met.

With respect to the Veteran's claimed seizure disorder associated 
with his acquired psychiatric disorder, the Court has held that 
all issues "inextricably intertwined" with an issue certified 
for appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
outcome of the Veteran's seizure disorder claim is impacted by 
the outcome of his claim for service connection for an acquired 
psychiatric disorder, the former claim is considered to be 
inextricably intertwined with the latter claim.  Consequently, 
the claim of entitlement to service connection for a seizure 
disorder must be remanded to the AOJ in accordance with Harris.

Finally, the record shows that the Veteran received VA mental 
health treatment at the Little Rock VA facility on a frequent 
basis.  The Board notes that the most recent VA treatment record 
in the claims file is dated in June 2008.  Accordingly, the Board 
finds that VA treatment records dated from June 2008 onward 
should be added to the claims file.  

Accordingly, the case is remanded for the following actions:

1.	Request all VA mental health treatment 
records from the Little Rock VA Medical 
Center dated from June 2008 onward.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his claimed acquired 
psychiatric disorder.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
acquired psychiatric disorder 
exhibited by the Veteran currently, 
i.e., at the time he filed his claim 
in June 2006 to the present, is 
causally or etiologically related to 
his military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
June 2010 supplemental statement of the 
case.  If any claim remains denied, the 
Veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


